                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              EASTERN DIVISION

DWIGHT L. JACKSON                                                             PETITIONER
ADC #096622

V.                              NO. 2:19-CV-60-JM-BD

WENDY KELLEY, Director,
Arkansas Department of Correction                                           RESPONDENT

                                          ORDER

       By order of August 20, 2019, this Court directed the Clerk to administratively

close the pending federal habeas petition to allow Mr. Jackson to return to state court to

exhaust potential claims without running afoul of the federal one-year statute of

limitations for filing a federal petition. (Docket entry #13) Mr. Jackson has now filed a

motion to reopen his case (#14), and the Honorable James M. Moody Jr. has referred that

motion to this Court.

       Mr. Jackson’s motion (#14) is GRANTED. The Clerk is directed to reopen Mr.

Jackson’s case so that his federal habeas claims can be addressed.

       Mr. Jackson has up to and including Friday, October 4, 2019, to file an amended

petition or to notify the Court that he will stand on his initial petition. If an amended

petition is filed, Respondent will have until Friday, October 25, 2019, to respond.

       IT IS SO ORDERED this 12th day of September, 2019.


                                               ____________________________________
                                                UNITED STATES MAGISTRATE JUDGE
